DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.         The information disclosure statements (IDS) submitted on 04/29/2020, 04/29/2020, and 11/10/2020 have been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-22 are anticipatorily rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,691,645 (herein referred to as “Duval”). 
6.	Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 1 of the instant application Duval.  Both claims recite substantially similar limitations regarding the synchronization of shared content.
Application Claim 1
U.S. Patent 10,691,645
1. A computer program product comprising a non-transitory computer readable medium storing program instructions executable to: 
A)  access, by a first client associated with a first user, a shared domain synchronized between a plurality of clients from a server; 
B)  the shared domain including a first folder selected for selective synchronization; 
C)  the shared domain organized according to a folder hierarchy; 
D)  the first folder having a first permission for the first user; 
E)  the first folder at the first client including shared content and locally-modified content; 
F)  receive, by the first client, an indication of a change by a second user to the first folder at the server; 
G)  responsive to the indication of the change received by the first client: propagate the change to the shared content below the first folder in the folder hierarchy at the first client; and 
H)  based on a determination that the first folder contains the locally-modified content, designate the first folder as a local content folder not to be synchronized between the plurality of clients; and 
I)  maintain the local content folder and the locally-modified content in the folder hierarchy at the first client.




1.  A computer program product comprising a non-transitory computer readable medium storing program instructions for a client storage application executable to: 
A)  access, by a first client associated with a first user, a first domain that is a client version of a shared domain, the shared domain synchronized between a plurality of clients from a server (Corresponds to Limitation A); 
B)  the shared domain including a shared folder selected for selective synchronization and the first domain including a first folder corresponding to the shared folder (Corresponds to Limitation B); 
C)  the first folder including shared content synchronized from the shared domain and locally-modified content (Corresponds to Limitation E); 
D)  the shared domain organized according to a first folder hierarchy and the client version of the shared domain organized according to a client folder hierarchy that reflects the first folder hierarchy (Corresponds to Limitation C); 
E)  the shared folder having a read-only permission for the first user and the shared content in the first folder having an associated attribute based on the read-only permission that instructs the client storage application to allow modifications to the shared content in the first folder without modifying the shared content in the shared domain for synchronization between the plurality of clients (Corresponds to Limitation D); 
F)  receive, by the first client, an indication of a change by a second user to the shared folder at the server (Corresponds to Limitation F); 
Corresponds to Limitation G); and 
H)  based on a determination that the first folder contains the locally-modified content, designate the first folder as a local content folder not to be synchronized between the plurality of clients (Corresponds to Limitation H); and 
I)  maintain the local content folder and the locally-modified content in the client folder hierarchy at the first client (Corresponds to Limitation I).

Duval also selectively synchronizes content.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 2 of the instant application substantially recites the limitations of claim 2 of Duval.  Both claims recite substantially similar limitations regarding the defining of the local content.
Application Claim 2
U.S. Patent 10,691,645
2. The computer program product of claim 1, 
A)  wherein the program instructions are executable to: receive original content of the first folder, the original content associated with the first permission; 
B)  detect a modification of the original content to create the locally-modified content in the first folder on the first client; 
C)  based on detecting the modification and the first permission: designate the locally-modified content as local content; and 
D)  establish a hierarchical relationship between the locally-modified content and the first folder at the first client.




2.  The computer program product of claim 1, 
A)  wherein the program instructions are executable to: receive original content of the first folder, the original content associated with the associated attribute (Corresponds to Limitation A); 
B)  detect a modification of the original content to create the locally-modified content in the first folder on the first client (Corresponds to Limitation B); 
C)  based on detecting the modification and the associated attribute: designate the locally-modified content as local content (Corresponds to Limitation C); and 
D)  establish a hierarchical relationship between the locally-modified content and the first folder at the first client (Corresponds to Limitation D).

However, the cited patent application of Duval also defines the local content.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 3 of the instant application Duval.  Both claims recite substantially similar limitations regarding the saving of new content.
Application Claim 3
U.S. Patent 10,691,645
3. The computer program product of claim 2, 
A)  wherein designating the locally-modified content as local content comprises saving a locally-modified file from the first folder as a new file in the first folder and labelling the new file as including local content.




3.  The computer program product of claim 2, 
A)  wherein designating the locally-modified content as local content comprises saving a locally-modified file from the first folder as a new file in the first folder and labelling the new file as including local content (Corresponds to Limitation A).

However, the cited patent application of Duval also saves new content.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 4 of the instant application substantially recites the limitations of claim 4 of Duval.  Both claims recite substantially similar limitations regarding the re-downloading of original content.
Application Claim 4
U.S. Patent 10,691,645
4. The computer program product of claim 2, 
A)  wherein the program instructions are executable to redownload the original content to the first client based on detecting the modification of the original content on the first client.




4.  The computer program product of claim 2, 
A)  wherein the program instructions are executable to redownload the original content to the first client based on detecting the modification of the original content on the first client (Corresponds to Limitation A).

However, the cited patent application of Duval also re-downloads original content.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 5 of the instant application substantially recites the limitations of claim 5 of Duval.  Both claims recite substantially similar limitations regarding the establishment of access control mechanisms on the local content.
Application Claim 5
U.S. Patent 10,691,645
5. The computer program product of claim 1, 
A)  wherein the program instructions are executable to upload the locally-modified content to the server for storage in a local content file database with permissions to prevent other clients of the plurality of 





A)  wherein the program instructions are executable to upload the locally-modified content to the server for storage in a local content file database with permissions to prevent other clients of the plurality of Corresponds to Limitation A).

Duval also establishes access control mechanisms on the local content.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 6 of the instant application substantially recites the limitations of claim 6 of Duval.  Both claims recite substantially similar limitations regarding the use of flags for designating local content.
Application Claim 6
U.S. Patent 10,691,645
6. The computer program product of claim 1, 
A)  wherein the program instructions are executable to designate the first folder as the local content folder by setting a local content flag associated with the first folder.




6.  The computer program product of claim 1, 
A)  wherein the program instructions are executable to designate the first folder as the local content folder by setting a local content flag associated with the first folder (Corresponds to Limitation A).

However, the cited patent application of Duval also uses flags to designate local content.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 7 of the instant application substantially recites the limitations of claim 7 of Duval.  Both claims recite substantially similar limitations regarding the defining of the change to be a deletion.  
Application Claim 7
U.S. Patent 10,691,645
7. The computer program product of claim 1, 
A)  wherein the indication of the change comprises an indication to delete the first folder from the folder hierarchy at the first client.




7.  The computer program product of claim 1, 
A)  wherein the indication of the change comprises an indication to delete the first folder from the client folder hierarchy at the first client (Corresponds to Limitation A).

However, the cited patent application of Duval also defines the change to be a deletion.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 8 of the instant application Duval.  Both claims recite substantially similar limitations regarding the defining of the propagation.  
Application Claim 8
U.S. Patent 10,691,645
8. The computer program product of claim 7, 
A)  wherein propagating the change to the shared content below the first folder in the folder hierarchy comprises deleting shared folders and shared files below the first folder in the folder hierarchy.




8.  The computer program product of claim 7, wherein propagating the change to the shared content below the first folder in the client folder hierarchy comprises deleting shared folders and files below the first folder in the client folder hierarchy (Corresponds to Limitation A).

However, the cited patent application of Duval also defines the propagation.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 9 of the instant application substantially recites the limitations of claim 9 of Duval.  Both claims recite substantially similar limitations regarding the establishment of a hierarchical relationship. 
Application Claim 9
U.S. Patent 10,691,645
9. The computer program product of claim 1, 
A)  wherein the first folder is owned by a first owner and the local content folder is owned by a second owner.




9.  The computer program product of claim 7, 
A)  wherein maintaining the local content folder and the locally-modified content in the client folder hierarchy comprises establishing a hierarchical relationship between the local content folder and an ancestor of the first folder and establishing a hierarchical relationship between the locally-modified content and the local content folder in the client folder hierarchy at the first client (Corresponds to Limitation A).

However, the cited patent application of Duval also establishes a hierarchical relationship.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 10 of the instant application substantially recites the limitations of claim 10 of Duval.  Both claims recite substantially similar limitations regarding the defining of ownership of the shared folder. 
Application Claim 10
U.S. Patent 10,691,645
10. The computer program product of claim 1, 
A)  wherein the first folder is owned by a first owner and the local content folder is owned by a second owner.





A)  wherein the shared folder is owned by a first owner and the local content folder is owned by a second owner (Corresponds to Limitation A).

However, the cited patent application of Duval also defines the ownership of the shared folder.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 11 of the instant application substantially recites the limitations of claim 1 of Duval.  Both claims recite substantially similar limitations regarding the defining of access control for a first user.
Application Claim 11
U.S. Patent 10,691,645
11. The computer program product of claim 1, 
A)  wherein the first folder is designated at the server to have the first permission for the first user and wherein the first permission is based on the designation and allows the first user to locally modify the shared content in the first folder without uploading local modifications to the shared content to the server for synchronization with the plurality of clients.




1.  A computer program product comprising a non-transitory computer readable medium storing program instructions for a client storage application executable to: 
A)  access, by a first client associated with a first user, a first domain that is a client version of a shared domain, the shared domain synchronized between a plurality of clients from a server; 
B)  the shared domain including a shared folder selected for selective synchronization and the first domain including a first folder corresponding to the shared folder; 
C)  the first folder including shared content synchronized from the shared domain and locally-modified content; 
D)  the shared domain organized according to a first folder hierarchy and the client version of the shared domain organized according to a client folder hierarchy that reflects the first folder hierarchy; 
E)  the shared folder having a read-only permission for the first user and the shared content in the first folder having an associated attribute based on the read-only permission that instructs the client storage application to allow modifications to the shared content in the first folder without modifying the shared content in the shared domain for synchronization between the plurality of clients (Corresponds to Limitation A); 

G)  responsive to the indication of the change received by the first client: propagate the change to the shared content below the first folder in the client folder hierarchy at the first client; and 
H)  based on a determination that the first folder contains the locally-modified content, designate the first folder as a local content folder not to be synchronized between the plurality of clients; and 
I)  maintain the local content folder and the locally-modified content in the client folder hierarchy at the first client.

Duval also defines access control for a first user.
Claim 12 is anticipatorily provisionally rejected for being substantially similar to claim 11 of Duval as explained in the rejection of claim 1 above.
Claim 13 is anticipatorily provisionally rejected for being substantially similar to claim 12 of Duval as explained in the rejection of claim 2 above.
Claim 14 is anticipatorily provisionally rejected for being substantially similar to claim 13 of Duval as explained in the rejection of claim 3 above.
Claim 15 is anticipatorily provisionally rejected for being substantially similar to claim 14 of Duval as explained in the rejection of claim 4 above.
Claim 16 is anticipatorily provisionally rejected for being substantially similar to claim 15 of Duval as explained in the rejection of claim 5 above.
Claim 17 is anticipatorily provisionally rejected for being substantially similar to claim 16 of Duval as explained in the rejection of claim 6 above.
Claim 18 is anticipatorily provisionally rejected for being substantially similar to claim 17 of Duval as explained in the rejection of claim 7 above.
Claim 19 is anticipatorily provisionally rejected for being substantially similar to claim 18 of Duval as explained in the rejection of claim 8 above.
Claim 20 is anticipatorily provisionally rejected for being substantially similar to claim 19 of Duval as explained in the rejection of claim 9 above.
Claim 21 is anticipatorily provisionally rejected for being substantially similar to claim 20 of Duval as explained in the rejection of claim 10 above.
Claim 22 is anticipatorily provisionally rejected for being substantially similar to claim 11 of Duval as explained in the rejection of claim 11 above.
Requirement for Information under 37 CFR 1.105
7.	Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application	
The Examiner has determined that it is reasonable necessary to the examination of the instant application to provide the following information.  The requirement is applicable to the parties listed under 37 CFR 1.56 (c).  These are: (1) Each inventor 
	What is being Requested:
	(1a)  The examiner has uncovered that the applicant has a commercial product entitled Yousendit that was publically available at least on 12/13/2011 (See Pirillo YouTube video that depicts a Yousendit employee detailing how Yousendit works).  The video shows that a user may be assigned read-only permissions on a shared folder, but does not go into detail on attempted modifications to content in a shared folder by a read-only user.  The examiner respectfully requests information regarding what happened when a read-only user attempted to modify content (i.e. modify an existing file within that shared folder, place a new file in that shared folder, delete an existing file in that folder, etc) in a shared folder.  Specifically, were any attempted modifications/deletions/etc saved locally in that shared folder at the read-only user’s computer?  If so, did this result in the shared folder (now housing local content) of the read-only user not being synchronized with other users having access to the shared folder?       
	(1b)  The examiner receptively requests any user guides, user manuals, faqs, etc. regarding the commercial product of YouSendIt.
	(1c)  In the 44 page document “YouSendIt Enterprise Edition Administrator’s Guide” dated 12 January 2012 (which was submitted on 04/29/2020), an example of a user Jane Kim is given with access to a shared folder entitled “Instruction Manual” and a private folder entitled “Jane Kim’s Folder” (See Page 17).  The examiner respectfully requests whether in this example, Jane Kim could store private/local content within the shared folder of “Instruction Manual” as well as if other users could store their own private/local content within the shared “Instruction Manual” folder.
	(2)  Pursuant to MPEP 704.11, the citation for, the dates initially published and copies of any advertising and promotional literature prepared for any goods or services the claimed subject matter has been embodied in.
	(3)  Pursuant to MPEP 704.11, the citation for and copies of any journal articles describing any goods or services the claimed subject matter has been embodied in.
	(4)  Pursuant to MPEP 704.11, the trade names and providers of any goods or services in competition with the goods or services the claimed subject matter has been embodied in.
	(5)  Pursuant to MPEP 704.11, any written descriptions or analyses, prepared by any of the inventors or assignees, of goods or services in competition with the goods or services the claimed subject matter has been embodied in.
	Responding to the Request:
	In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement.
	The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of the requirement under 37 CFR 1.105 that are included in 
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item
	This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
	This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of 2 months. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
	Any inquiry concerning this communication should be directed to Mahesh Dwivedi at telephone number (571) 272-2731.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
11.	Claims 1-2, 5, 7-13, 16, and 18-22  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pirillo (YouTube video entitled “How to Organize, Store, and Share Files with YouSendit”, uploaded on 13 December 2011, available at https://www.youtube.com/watch?v=afxMZunWXgc), in view of Kirigin et al. (U.S. PGPUB 2014/0215568).
12.	Regarding claims 1 and 12, Pirillo teaches a computer program product and system comprising:
A)  access, by a first client associated with a first user, a shared domain synchronized between a plurality of clients from a server (00:38-00:55, 03:56-05:58, and 06:12-08:48); 

C)  the shared domain organized according to a folder hierarchy (00:38-00:55, 03:56-05:58, and 06:12-08:48);
D)  the first folder having a first permission for the first user (00:38-00:55, 03:56-05:58, and 06:12-08:48);
F)  receive, by the first client, an indication of a change by a second user to the first folder at the server (00:38-00:55, 03:56-05:58, and 06:12-08:48); 
G)  responsive to the indication of the change received by the first client: propagate the change to the shared content below the first folder in the folder hierarchy at the first client (00:38-00:55, 03:56-05:58, and 06:12-08:48).
	The examiner notes that Pirillo teaches “access, by a first client associated with a first user, a shared domain synchronized between a plurality of clients from a server” as “over the past year we really evolved the company into offering more products and services that are related to content that's managed and shared through the cloud and so we have products that really take you in the direction of content sinking mobile access shared folders and so on all” (00:38-00:55), “so if you look at the folders tab over here what you see is an organization of your cloud content you can create folders you can add files to these folders and you can begin to share with other people so let's say I go in there and I create a folder and I call it you know for Jake and then I can add a file in this folder as soon as as soon as I add any content it's going to be stored there persistently and it goes to the same data center that we have been scaling over the past four years so that's really leveraging and proving our scale if you will I can take these folders and begin to share them with others so the share button here invokes a similar dialog where I can invite other people to the folder and as soon as I invite these people then be able to have access to this folder now we introduce a notion of permissions there are a couple of permissions for sharing folders read write and read only and a lot of our users tell us you know there's not one way through which people collaborate in some some cases they want the ability to collaborate in a passive manner where you know if I want to share a folder with you but I don't want you to mess with my files I don't want you to delete my files i want to share the folder in a read-only mode with you on the other hand you know I trust someone like you you know thoroughly in which case I want you to be able to add content to my folder that would give you a read-write access to the folder and so we give these two permission levels for the user to decide when sharing a folder and as soon as they make that decision they share the folder and it's done from the from the owner standpoint they are done the recipient will get a notification saying here is invited Jake to this folder go ahead and accept invitation and they'll be able to access the contents of that folder and so here you can see the icon are changing state in indicating to you that is actually a shared folder as opposed to any other folder that's available for your private consumption so that's a sharing” (03:56-05:58), and “if you if you noticed while I was adding some of these files I was getting desktop notifications in the in the desktop application as well so if you have a desktop application install on your computer you would see the files sync natively in your file system excellent I'm looking forward to seeing that because I think that that is a new feature if I'm if I'm not mistaken yes yes that is Pirillo teaches “the shared domain including a first folder selected for selective synchronization” as “over the past year we really evolved the company into offering more products and services that are related to content that's managed and shared through the cloud and so we have products that really take you in the direction of content sinking mobile access shared folders and so on all” (00:38-00:55), “so if you look at the folders tab over here what you see is an organization of your cloud content you can create folders you can add files to these folders and you can begin to share with other people so let's say I go in there and I create a folder and I call it you know for Jake and then I can add a file in this folder as soon as as soon as I add any content it's going to be stored there persistently and it goes to the same data center that we have been scaling over the past four years so that's really leveraging and proving our scale if you will I can take these folders and begin to share them with others so the share button here invokes a similar dialog where I can invite other people to the folder and as soon as I invite these people then be able to have access to this folder now we introduce a notion of permissions there are a couple of permissions for sharing folders read write and read only and a lot of our users tell us you know there's not one way through which people collaborate in some some cases they want the ability to collaborate in a passive manner where you know if I want to share a folder with Pirillo teaches “the shared domain organized according to a folder hierarchy” as “over the past year we really evolved the company into offering more products and services that are related to content that's managed and shared through the cloud and so we have products that really take you in the Pirillo teaches “the first folder having a first permission for the first user” as “over the past year we really evolved the company into offering more products and services that are related to content that's managed and shared through the cloud and so we have products that really take you in the direction of content sinking mobile access shared folders and so on all” (00:38-00:55), “so if you look at the folders tab over here what you see is an organization of your cloud content you can create folders you can add files to these folders and you can begin to share with other people so let's say I go in there and I create a folder and I call it you know for Jake and then I can add a file in this folder as soon as as soon as I add any content it's going to be stored there persistently and it goes to the same data center that we have been scaling over the past four years so that's really leveraging and proving our scale if you will I can take these folders and begin to share them with others so the share button here invokes a similar dialog where I can invite other people to the folder and as soon as I invite these people then be able to have access to this folder now we introduce a notion of permissions there are a couple of permissions for sharing folders read write and read only and a lot of our users tell us you know there's not one way through which people collaborate in some some cases they want the ability to collaborate in a passive manner where you know if I want to share a folder with you but I don't want you to mess with my files I don't want you to delete my files i want to share the folder in a read-only mode with you on the other hand you know I trust someone like you you know thoroughly in which case I want you to be able to add content to my folder that would give you a read-write access to the folder and so we give these two permission levels for the user to decide when sharing a folder and as soon as they make that decision they share the folder and it's done from the from the owner standpoint they are done the recipient will get a notification saying here is invited Jake to this folder go ahead and accept invitation and they'll be able to access the contents of that folder and so here you can see the icon are changing state in indicating to you that is actually a shared folder as opposed to any other folder that's available for your private consumption so that's a sharing” (03:56-05:58), and “if you if you noticed while I was adding some of these files I was getting desktop notifications in the in the desktop application as well so if you have a desktop application install on your computer you would see the files sync natively in your file system excellent I'm looking forward to seeing that because I think that that is a new feature if I'm if I'm not mistaken yes yes that is absolutely a new feature and your writers others in the marketplace providing similar solutions like sugarsync and Dropbox and so on and we believe we have Pirillo teaches “receive, by the first client, an indication of a change by a second user to the first folder at the server” as “over the past year we really evolved the company into offering more products and services that are related to content that's managed and shared through the cloud and so we have products that really take you in the direction of content sinking mobile access shared folders and so on all” (00:38-00:55), “so if you look at the folders tab over here what you see is an organization of your cloud content you can create folders you can add files to these folders and you can begin to share with other people so let's say I go in there and I create a folder and I call it you know for Jake and then I can add a file in this folder as soon as as soon as I add any content it's going to be stored there persistently and it goes to the same data center that we have been scaling over the past four years so that's really leveraging and proving our scale if you will I can take these folders and begin to share them with others so the share button here invokes a similar dialog where I can invite other people to the folder and as soon as I invite these people then be able to have access to this folder now we introduce a notion of permissions there are a couple of permissions for sharing folders read write and read only and a lot of our users tell us you know there's not one way through which people collaborate in some some cases they want the ability to collaborate in a passive manner where you know if I want to share a folder with you but I don't want you to mess with my files I don't want you to delete my files i want to share the folder in a read-only mode with you on the other Pirillo teaches “responsive to the indication of the change received by the first client: propagate the change to the shared content below the first folder in the folder hierarchy at the first client” as “over the past year we really evolved the company into offering more products and services that are related to content 
	Pirillo does not explicitly teach:
E)  the first folder at the first client including shared content and locally-modified content; 
H)  based on a determination that the first folder contains the locally-modified content, designate the first folder as a local content folder not to be synchronized between the plurality of clients;
I)  maintain the local content folder and the locally-modified content in the folder hierarchy at the first client.
	Kirigin, however, teaches “the first folder at the first client including shared content and locally-modified content” as “the link sharer opens a client interface in a browser window 66 and logs into their account, for example an account with DROPBOX service. In doing so, the link sharer can view stored files and folder in their account. Adjacent to some of the files and folders are link icons 71 that allow the link sharer to generate a link to a file, set of files and/or folders in the link sharer's account” (Paragraph 58) and “The link recipients may review the linked file set and/or download the linked file set to their account using add to my DROPBOX display element 72, but cannot make changes to file set 59 in the link sharer's account. Said another way, while the link recipient can view and download a copy of file set 59 to their DROPBOX account or locally to their client device 10 and make changes to the local copy, they cannot collaborate with the link sharer by adding, deleting or editing the files in the link sharer's account” (Paragraph 62), “based on a determination that the first folder contains the locally-modified content, designate the first folder as a local content folder not to be synchronized between the plurality of clients” as “a file sharing and retrieval system is provided that allows a first user (the "link sharer") to create a link that provides read-only access to one or more files, a folder, a group of folders or any other combination of files and folders (individually referred to as a "file set"). The reference to "read-only" access indicates that the link only allows a second user (hereinafter the "link recipient") to view the file set, but they cannot make modifications to the content of the file set--such as editing files, deleting files, adding files to the file set, or moving files between file sets. In various embodiments, the link may allow users to download a local copy of the files to their computer. However, downloading a local editable copy does not affect the link sharer's version of the file set, which may, for example, be stored in a shared folder” (Paragraph 26), “the link sharer opens a client interface in a browser “maintain the local content folder and the locally-modified content in the folder hierarchy at the first client” as “the link sharer opens a client interface in a browser window 66 and logs into their account, for example an account with DROPBOX service. In doing so, the link sharer can view stored files and folder in their account. Adjacent to some of the files and folders are link icons 71 that allow the link sharer to generate a link to a file, set of files and/or folders in the link sharer's account” (Paragraph 58) and “The link recipients may review the linked file set and/or download the linked file set to their account using add to my DROPBOX display element 72, but cannot make changes to file set 59 in the link sharer's account. Said another way, while the link recipient can view and download a copy of file set 59 to their DROPBOX account or locally to their client device 10 and make changes to the local copy, they cannot collaborate with the link sharer by adding, deleting or editing the files in the link sharer's account” (Paragraph 62).
	The examiner further notes that the primary reference of Pirillo (which depicts the commercial software product of the applicants) does not go into detail on what happens when a read-only user attempts to modify a shared folder.  Thus, although potential modifications may have been stored locally in the shared folder of the read-only user, there is no explicit teaching of such.  Nevertheless, the secondary reference of Kirigin teaches that read-only users can modify one file amongst many files in a shared folder (See example of the folder “Patent Seminar”) that is stored locally at the computer of the read-only user.  Thus, a shared folder with locally modified content (i.e. the modified file) and shared content (i.e. every other file) will be stored and maintained at the computer of the read-only user.  Furthermore, the locally stored shared folder is clearly not synchronized to the shared folder of other user(s).
Kirigin’s would have allowed Pirillo’s to provide a method for optionally allowing recipients of shared content to make changes to that shared content, as noted by Kirigin (Paragraph 2).

	Regarding claims 2 and 13, Pirillo further teaches a computer program product and system comprising:
A)  wherein the program instructions are executable to: receive original content of the first folder, the original content associated with the first permission (00:38-00:55, 03:56-05:58, and 06:12-08:48).
	The examiner notes that Pirillo teaches “wherein the program instructions are executable to: receive original content of the first folder, the original content associated with the first permission” as “over the past year we really evolved the company into offering more products and services that are related to content that's managed and shared through the cloud and so we have products that really take you in the direction of content sinking mobile access shared folders and so on all” (00:38-00:55), “so if you look at the folders tab over here what you see is an organization of your cloud content you can create folders you can add files to these folders and you can begin to share with other people so let's say I go in there and I create a folder and I call it you know for Jake and then I can add a file in this folder as soon as as soon as I add any content it's going to be stored there persistently and it goes to the same data center that we have been scaling over the past four years so that's really leveraging and proving our scale if you will I can take these folders and begin to share them with others so the share button here invokes a similar dialog where I can invite other people to the folder and as soon as I invite these people then be able to have access to this folder now we introduce a notion of permissions there are a couple of permissions for sharing folders read write and read only and a lot of our users tell us you know there's not one way through which people collaborate in some some cases they want the ability to collaborate in a passive manner where you know if I want to share a folder with you but I don't want you to mess with my files I don't want you to delete my files i want to share the folder in a read-only mode with you on the other hand you know I trust someone like you you know thoroughly in which case I want you to be able to add content to my folder that would give you a read-write access to the folder and so we give these two permission levels for the user to decide when sharing a folder and as soon as they make that decision they share the folder and it's done from the from the owner standpoint they are done the recipient will get a notification saying here is invited Jake to this folder go ahead and accept invitation and they'll be able to access the contents of that folder and so here you can see the icon are changing state in indicating to you that is actually a shared folder as opposed to any other folder that's available for your private consumption so that's a sharing” (03:56-05:58), and “if you if you noticed while I was adding some of these files I was getting desktop notifications in the in the desktop application as well so if you have a desktop application install on your computer you would see the files sync natively in your file system excellent I'm looking forward to seeing that because I think that that is a new 
	Pirillo does not explicitly teach:
B)  detect a modification of the original content to create the locally-modified content in the first folder on the first client; 
C)  based on detecting the modification and the first permission: designate the locally-modified content as local content; and 
D)  establish a hierarchical relationship between the locally-modified content and the first folder at the first client.
	Kirigin, however, teaches “detect a modification of the original content to create the locally-modified content in the first folder on the first client” as “a file sharing and retrieval system is provided that allows a first user (the "link sharer") to create a link that provides read-only access to one or more files, a folder, a group of folders or any other combination of files and folders (individually referred to as a "file set"). The reference to "read-only" access indicates that the link only allows a second user (hereinafter the "link recipient") to view the file set, but they cannot make modifications to the content of the file set--such as editing files, deleting files, adding files to the file set, or moving files between file sets. In various embodiments, the link may allow users to download a local copy of the files to their computer. However, downloading a local editable copy does not affect the link sharer's version of the file set, “based on detecting the modification and the first permission: designate the locally-modified content as local content” as “a file sharing and retrieval system is provided that allows a first user (the "link sharer") to create a link that provides read-only access to one or more files, a folder, a group of folders or any other combination of files and folders (individually referred to as a "file set"). The reference to "read-only" access indicates that the link only allows a second user (hereinafter the "link recipient") to view the file set, but they cannot make modifications to the content of the file set--such as editing files, deleting files, adding files to the file set, or moving files between file sets. In various embodiments, the link may allow users to download a local copy of the files to their computer. However, downloading a local editable copy does not affect the link sharer's version of the file set, which may, for example, be stored in a shared folder” (Paragraph 26), “the link sharer opens a client interface in a browser window 66 and logs into their account, for example an account with DROPBOX service. In doing so, the link sharer can view stored files and folder in their account. Adjacent to some of the files and folders are link icons 71 that allow the link sharer to generate a link to a file, set of files and/or folders in the link sharer's account” (Paragraph 58), “The link recipients may review the linked file set and/or download the linked file set to their account using add to my DROPBOX display element 72, but cannot make changes to file set 59 in the link sharer's account. Said another way, while the link recipient can view and download a copy of file set 59 to their DROPBOX account or locally to their client device 10 and make changes to the local copy, they cannot collaborate with the link sharer by adding, deleting or editing the files in the link sharer's account” (Paragraph 62), “An example of a suitable folder sharing “establish a hierarchical relationship between the locally-modified content and the first folder at the first client” as “a file sharing and retrieval system is provided that allows a first user (the "link sharer") to create a link that provides read-only access to one or more files, a folder, a group of folders or any other combination of files and folders (individually referred to as a "file set"). The reference to "read-only" access indicates that the link only allows a second user (hereinafter the "link recipient") to view the file set, but they cannot make modifications to the content of the file set--such as editing files, deleting files, adding files to the file set, or moving files between file sets. In various embodiments, the link may allow users to download a local copy of the files to their computer. However, downloading a local editable copy does not affect the link sharer's version of the file set, which may, for example, be stored in a shared folder” (Paragraph 26), “the link sharer opens a client interface in a browser window 66 and logs into their account, for example an account with DROPBOX service. In doing so, the link sharer can view stored files and folder in their account. Adjacent to some of the files and folders are link icons 71 that allow the link sharer to generate a link to a file, set of files and/or folders in the link sharer's account” (Paragraph 58), “The link recipients may review the linked file set and/or download the linked file set to their account using add to my DROPBOX display element 72, but cannot make changes to file set 59 in the link sharer's account. Said another way, while the link recipient can view and download a copy of file set 59 to their DROPBOX account or locally to their client device 10 and make changes to the local copy, they cannot collaborate with the link sharer by adding, deleting or editing the files in the link sharer's account” (Paragraph 62), “An example of a suitable folder sharing system is described in the following patent applications, which are each hereby incorporated herein by reference in their entirety: (1) U.S. Patent Application No. 61/233,787, entitled "Systems and Methods for Sharing Data," which was filed on Aug. 18, 2009, and (2). U.S. patent application Ser. No. 12/856,581, entitled "Network Folder Synchronization", which was filed on Aug. 13, 2010” (Paragraph 65), and “Other clients--which may be, for example, additional computer systems operated by the first user, or computer systems operated by multiple other users--who will be sharing the synchronized folder register with the host system and obtain a current version of the synchronized folder and contents. As the contents of the synchronized folder are changed by any of the clients, the changes are propagated to the host system, which in turn delivers the changes to each of the clients registered as sharing that folder” (Column 1, lines 59-67 of 12/856581).
Pirillo (which depicts the commercial software product of the applicants) does not go into detail on what happens when a read-only user attempts to modify a shared folder.  Thus, although potential modifications may have been stored locally in the shared folder of the read-only user, there is no explicit teaching of such.  Nevertheless, the secondary reference of Kirigin teaches that read-only users can modify one file amongst many files in a shared folder (See example of the folder “Patent Seminar”) that is stored locally at the computer of the read-only user.  Thus, a hierarchical relationship will be established with the modified and the shared folder that has been modified.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Kirigin’s would have allowed Pirillo’s to provide a method for optionally allowing recipients of shared content to make changes to that shared content, as noted by Kirigin (Paragraph 2).

	Regarding claims 5 and 16, Pirillo further teaches a computer program product and system comprising:
A)  wherein the program instructions are executable to upload the locally-modified content to the server for storage in a local content file database with permissions to prevent other clients of the plurality of clients from accessing the locally-modified content (00:38-00:55, 03:56-05:58, and 06:12-08:48).
	The examiner notes that Pirillo teaches “wherein the program instructions are executable to upload the locally-modified content to the server for storage in a local content file database with permissions to prevent other clients of the plurality of clients from accessing the locally-modified content” as “over the past year we really evolved the company into offering more products and services that are related to content that's managed and shared through the cloud and so we have products that really take you in the direction of content sinking mobile access shared folders and so on all” (00:38-00:55), “so if you look at the folders tab over here what you see is an organization of your cloud content you can create folders you can add files to these folders and you can begin to share with other people so let's say I go in there and I create a folder and I call it you know for Jake and then I can add a file in this folder as soon as as soon as I add any content it's going to be stored there persistently and it goes to the same data center that we have been scaling over the past four years so that's really leveraging and proving our scale if you will I can take these folders and begin to share them with others so the share button here invokes a similar dialog where I can invite other people to the folder and as soon as I invite these people then be able to have access to this folder now we introduce a notion of permissions there are a couple of permissions for sharing folders read write and read only and a lot of our users tell us you know there's not one way through which people collaborate in some some cases they want the ability to collaborate in a passive manner where you know if I want to share a folder with you but I don't want you to mess with my files I don't want you to delete my files i want to share the folder in a read-only mode with you on the other hand you know I trust someone like you you know thoroughly in which case I want you to be able to add content to my folder that would give you a read-write access to the folder and Pirillo teaches a user can upload local content to their cloud storage (which, once uploaded, is not accessible any other users unless that uploading user decides to share that local content).  The combination would result in the locally modified content of Kirigin to be uploaded in the cloud in an initially outside-inaccessible manner. 

Regarding claims 7 and 18, Pirillo further teaches a computer program product and system comprising:

	The examiner notes that Pirillo teaches “wherein the indication of the change comprises an indication to delete the first folder from the folder hierarchy at the first client” as “over the past year we really evolved the company into offering more products and services that are related to content that's managed and shared through the cloud and so we have products that really take you in the direction of content sinking mobile access shared folders and so on all” (00:38-00:55), “so if you look at the folders tab over here what you see is an organization of your cloud content you can create folders you can add files to these folders and you can begin to share with other people so let's say I go in there and I create a folder and I call it you know for Jake and then I can add a file in this folder as soon as as soon as I add any content it's going to be stored there persistently and it goes to the same data center that we have been scaling over the past four years so that's really leveraging and proving our scale if you will I can take these folders and begin to share them with others so the share button here invokes a similar dialog where I can invite other people to the folder and as soon as I invite these people then be able to have access to this folder now we introduce a notion of permissions there are a couple of permissions for sharing folders read write and read only and a lot of our users tell us you know there's not one way through which people collaborate in some some cases they want the ability to collaborate in a passive manner where you know if I want to share a folder with you but I don't want you to mess with my files I don't want you to delete my files i want to share the folder in a read-only mode with you on the other hand you know I trust someone like you you know thoroughly in which case I want you to be able to add content to my folder that would give you a read-write access to the folder and so we give these two permission levels for the user to decide when sharing a folder and as soon as they make that decision they share the folder and it's done from the from the owner standpoint they are done the recipient will get a notification saying here is invited Jake to this folder go ahead and accept invitation and they'll be able to access the contents of that folder and so here you can see the icon are changing state in indicating to you that is actually a shared folder as opposed to any other folder that's available for your private consumption so that's a sharing” (03:56-05:58), and “if you if you noticed while I was adding some of these files I was getting desktop notifications in the in the desktop application as well so if you have a desktop application install on your computer you would see the files sync natively in your file system excellent I'm looking forward to seeing that because I think that that is a new feature if I'm if I'm not mistaken yes yes that is absolutely a new feature and your writers others in the marketplace providing similar solutions like sugarsync and Dropbox and so on and we believe we have done a really good job of simplifying the entire experience for them all right well let's check that out here okay so here's what you would see in terms of the sync application it resides natively in your platform and you invoke it and it's showing you all of your you send it content in your file system so we sink these files in the file system you just saw me create a folder called for Jake on the web browser it's automatically available here the file that I added to the folder is also automatically available here if I go in there and I make any edits to this file it will automatically be 

Regarding claims 8 and 19, Pirillo further teaches a computer program product and system comprising:
A)  wherein propagating the change to the shared content below the first folder in the folder hierarchy comprises deleting shared folders and shared files below the first folder in the folder hierarchy (00:38-00:55, 03:56-05:58, and 06:12-08:48).
	The examiner notes that Pirillo teaches “wherein propagating the change to the shared content below the first folder in the folder hierarchy comprises deleting shared folders and shared files below the first folder in the folder hierarchy” as “over the past year we really evolved the company into offering more products and services that are related to content that's managed and shared through the cloud and so we have products that really take you in the direction of content sinking mobile access shared folders and so on all” (00:38-00:55), “so if you look at the folders tab over here what you see is an organization of your cloud content you can create folders you can add files to these folders and you can begin to share with other people so let's say I go in there and I create a folder and I call it you know for Jake and then I can add a file in this folder as soon as as soon as I add any content it's going to be stored there persistently and it goes to the same data center that we have been scaling over the past four years so that's really leveraging and proving our scale if you will I can take these folders and begin to share them with others so the share button here invokes a similar dialog where I can invite other people to the folder and as soon as I invite these people then be able to have access to this folder now we introduce a notion of permissions there are a couple of permissions for sharing folders read write and read only and a lot of our users tell us you know there's not one way through which people collaborate in some some cases they want the ability to collaborate in a passive manner where 

	Regarding claims 9 and 20, Pirillo further teaches a computer program product and system comprising:
A)  wherein maintaining the local content folder and the locally-modified content in the folder hierarchy comprises establishing a hierarchical relationship between the local content folder and an ancestor of the first folder and establishing a hierarchical relationship between the locally-modified content and the local content folder in the folder hierarchy at the first client (00:38-00:55, 03:56-05:58, and 06:12-08:48).
	The examiner notes that Pirillo teaches “wherein maintaining the local content folder and the locally-modified content in the folder hierarchy comprises establishing a hierarchical relationship between the local content folder and an ancestor of the first folder and establishing a hierarchical relationship between the locally-modified content and the local content folder in the folder hierarchy at the first client” as “over the past year we really evolved the company into offering more products and services that are related to content that's managed and shared through the cloud and so we have products that really take you in the direction of content sinking mobile access shared folders and so on all” (00:38-00:55), “so if you look at the folders tab over here what you see is an organization of your cloud content you can create folders you can add files to these folders and you can begin to share with other people so let's say I go in there and I create a folder and I call it you know for Jake and then I can add a file in this folder as soon as as soon as I add any content it's going to be stored there persistently and it goes to the same data center that we have been scaling over the past four years so that's really leveraging and proving our scale if you will I can take these folders and begin to share them with others so the share button here invokes a similar dialog where I can invite other people to the folder and as soon as I invite these people then be able to have access to this folder now we introduce a notion of permissions there are a couple of permissions for sharing folders read write and read only and a lot of our users tell us you know there's not one way through which people collaborate in some some cases they want the ability to collaborate in a passive manner where you know if I want to share a folder with you but I don't want you to mess with my files I don't want you to delete my files i want to share the folder in a read-only mode with you on the other hand you know I trust someone like you you know thoroughly in which case I want you to be able to add content to my folder that would give you a read-write access to the folder and so we give these two permission levels for the user to decide when sharing a folder and as soon as they make that decision they share the folder and it's done from the from the owner standpoint they are done the recipient will get a notification saying here is invited Jake to this folder go ahead and accept invitation and they'll be able to access the contents of that folder and so here you can see the icon are changing state in indicating to you that is actually a shared folder as opposed to any other folder that's available for your private consumption so that's a sharing” (03:56-05:58), and “if you if you noticed while I was adding some of these files I was getting desktop notifications in the in the desktop application as well so if you have a desktop application install on your computer you would see the files sync natively in your file system excellent I'm looking forward to seeing that because I think that that is a new feature if I'm if I'm not mistaken yes yes that is Kirigin to have sub-folders such that a modified file within the sub-folder of the shared folder would retain a hierarchical relationship with a grandparent folder.

	Regarding claims 10 and 21, Pirillo further teaches a computer program product and system comprising:
A)  wherein the first folder is owned by a first owner (00:38-00:55, 03:56-05:58, and 06:12-08:48).
	The examiner notes that Pirillo teaches “wherein the first folder is owned by a first owner” as “over the past year we really evolved the company into offering more products and services that are related to content that's managed and shared through the cloud and so we have products that really take you in the direction of content sinking mobile access shared folders and so on all” (00:38-00:55), “so if you look at the folders tab over here what you see is an organization of your cloud content you can create folders you can add files to these folders and you can begin to share with other people so let's say I go in there and I create a folder and I call it you know for Jake and then I can add a file in this folder as soon as as soon as I add any content it's going to be stored there persistently and it goes to the same data center that we have been scaling over the past four years so that's really 
	Pirillo does not explicitly teach:
B) the local content folder is owned by a second owner.
	Kirigin, however, teaches “the local content folder is owned by a second owner” as “the link sharer opens a client interface in a browser window 66 and logs into their account, for example an account with DROPBOX service. In doing so, the link sharer can view stored files and folder in their account. Adjacent to some of the files and folders are link icons 71 that allow the link sharer to generate a link to a file, set of files and/or folders in the link sharer's account” (Paragraph 58) and “The link recipients may review the linked file set and/or download the linked file set to their account using add to my DROPBOX display element 72, but cannot make changes to file set 59 in the link sharer's account. Said another way, while the link recipient can view and download a copy of file set 59 to their DROPBOX account or locally to their client device 10 and make changes to the local copy, they cannot collaborate with the link sharer by adding, deleting or editing the files in the link sharer's account” (Paragraph 62).
	The examiner further notes that the primary reference of Pirillo (which depicts the commercial software product of the applicants) does not go into detail on what happens when a read-only user attempts to modify a shared folder.  Thus, although potential modifications may have been stored locally in the shared folder of the read-only user, there is no explicit teaching of such (which also would have resulted in the read-only user owning that folder with the locally-modified content).  Nevertheless, the secondary reference of Kirigin teaches that read-only users can modify one file amongst many files in a shared folder (See example of the folder “Patent Seminar”) that is stored locally at the computer of the read-only user.  Thus, such a locally stored shared folder with locally-modified content is clearly owned by the read-only user who modified that shared folder.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Kirigin’s would have allowed Pirillo’s to provide a method for optionally allowing recipients of shared content to make changes to that shared content, as noted by Kirigin (Paragraph 2).

Regarding claims 11 and 22, Pirillo further teaches a computer program product and system comprising:
A)  wherein the first folder is designated at the server to have the first permission for the first user (00:38-00:55, 03:56-05:58, and 06:12-08:48).
	The examiner notes that Pirillo teaches “wherein the first folder is designated at the server to have the first permission for the first user” as “over the past year we really evolved the company into offering more products and services that are related to content that's managed and shared through the cloud and so we have products that really take you in the direction of content sinking mobile access shared folders and so on all” (00:38-00:55), “so if you look at the folders tab over here what you see is an organization of your cloud content you can create folders 
	Pirillo does not explicitly teach:
B) wherein the first permission is based on the designation and allows the first user to locally modify the shared content in the first folder without uploading local modifications to the shared content to the server for synchronization with the plurality of clients.
	Kirigin, however, teaches “wherein the first permission is based on the designation and allows the first user to locally modify the shared content in the first folder without uploading local modifications to the shared content to the server for synchronization with the plurality of clients” as “the link sharer opens a client interface in a browser window 66 and logs into their account, for example an account with DROPBOX service. In doing so, the link sharer can view stored files and folder in their account. Adjacent to some of the files and folders are link icons 71 that allow the link sharer to generate a link to a file, set of files and/or folders in the link sharer's account” (Paragraph 58), “The link recipients may review the linked file set and/or download the linked file set to their account using add to my DROPBOX display element 72, but cannot make changes to file set 59 in the link sharer's account. Said another way, while the link recipient can view and download a copy of file set 59 to their DROPBOX account or locally to their client device 10 and make changes to the local copy, they cannot collaborate with the link sharer by adding, deleting or editing the files in the link sharer's account” (Paragraph 62), “An example of a suitable folder sharing system is described in the following patent applications, which are each hereby incorporated herein by reference in their entirety: (1) U.S. Patent Application No. 61/233,787, entitled "Systems and Methods for Sharing Data," which was filed on Aug. 18, 2009, and (2). U.S. patent application Ser. No. 12/856,581, entitled "Network Folder Synchronization", which was filed on Aug. 13, 2010” (Paragraph 65), and “Other clients--which may be, for example, additional computer systems operated by the first user, or computer systems operated by multiple other users--who will be sharing the synchronized folder register with the host system and obtain a current version of the synchronized folder and contents. As the contents of the synchronized folder are changed by any of the clients, the changes are propagated to the host system, which in turn delivers the changes to each of the clients registered as sharing that folder” (Column 1, lines 59-67 of 12/856581
	The examiner further notes that the primary reference of Pirillo (which depicts the commercial software product of the applicants) does not go into detail on what happens when a read-only user attempts to modify a shared folder.  Thus, although potential modifications may have been stored locally in the shared folder of the read-only user (and not uploaded and propagated via a synchronization process to other collaborators), there is no explicit teaching of such.  Nevertheless, the secondary reference of Kirigin teaches that read-only users can modify one file amongst many 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Kirigin’s would have allowed Pirillo’s to provide a method for optionally allowing recipients of shared content to make changes to that shared content, as noted by Kirigin (Paragraph 2).
13.	Claims 3-4 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pirillo (YouTube video entitled “How to Organize, Store, and Share Files with YouSendit”, uploaded on 13 December 2011, available at https://www.youtube.com/watch?v=afxMZunWXgc), in view of Kirigin et al. (U.S. PGPUB 2014/0215568) as applied to claims 1-2, 5, 7-13, 16, and 18-22  above, and further in view of Dorman (U.S. PGPUB 2014/0172799).
14.	Regarding claims 4 and 15, Pirillo and Kirigin do not explicitly teach a computer program product and system comprising:
A)  wherein designating the locally-modified content as local content comprises saving a locally-modified file from the first folder as a new file in the first folder and labelling the new file as including local content.
	Dorman, however, teaches “wherein designating the locally-modified content as local content comprises saving a locally-modified file from the first folder as a new file in the first folder and labelling the new file as including local content” as “Techniques are disclosed for enabling synchronization of items (e.g., folders or files) with read-only permissions in a cloud-based environment” (Abstract), “This application is entitled to the benefit of and/or the right of priority to U.S. Provisional Application No. 61/739,296, entitled "SYNCHRONIZATION OF READ-ONLY FILES/FOLDERS BY A SYNCHRONIZATION CLIENT WITH A CLOUD-BASED PLATFORM" (Attorney Docket No. 61599-8071.US00), filed Dec. 19, 2012, which is hereby incorporated by reference in its entirety. This application is therefore entitled to an effective filing date of Dec. 19, 2012” (Paragraph 01), “"Viewer:" A Viewer has full read access to a folder. Once invited to a folder, a Viewer is able to preview, download, make comments, and generate shared links. A Viewer is not able to add tags, invite new collaborators, upload, edit, or delete items in the folder” (Paragraph 60), “In some embodiments, if the modification monitor 520 detects that the collaborator attempts to modify the item, then the read-only item protection module 536 can rename the modified version of the item as a copy, and re-download the item from the host server 400. Optionally, the content access controller 530 can mark the copy as a problem item, which can generate a graphical alert on an user interface (e.g., interface 107, FIG. 1) of the client application to call for the action performer's attention of his potential access permission violation in accordance with some embodiments” (Paragraph 80), and “Example process for files/folders with Viewer Permission…Modify…Rename local edit as a copy.  Re-download original file.  Mark copy as problem item” (Page 3 of 61/739296).  
The examiner further notes that detection of a modification of a “viewer” file (i.e. original content) results in the saving of a copy of that file (with the modification) (as a renamed filed) and the re-downloading of the original unmodified file (i.e. the original Kirigin to re-download original shared content and saving modifications as a separate file within the locally stored shared folder.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Dorman’s would have allowed Pirillo’s and Kirigin’s to provide a method expanding synchronization in a cloud-based platform, as noted by Dorman (Page 1 of 61/739296).

Regarding claims 4 and 15, Pirillo and Kirigin do not explicitly teach a computer program product and system comprising:
A)  wherein the program instructions are executable to redownload the original content to the first client based on detecting the modification of the original content on the first client.
	Dorman, however, teaches “wherein the program instructions are executable to redownload the original content to the first client based on detecting the modification of the original content on the first client” as “Techniques are disclosed for enabling synchronization of items (e.g., folders or files) with read-only permissions in a cloud-based environment” (Abstract), “This application is entitled to the benefit of and/or the right of priority to U.S. Provisional Application No. 61/739,296, entitled "SYNCHRONIZATION OF READ-ONLY FILES/FOLDERS BY A SYNCHRONIZATION CLIENT WITH A CLOUD-BASED PLATFORM" (Attorney Docket No. 61599-8071.US00), filed Dec. 19, 2012, which is hereby incorporated by reference in its entirety. This application is therefore entitled to an effective filing date of Dec. 19, 2012” (Paragraph 01), “"Viewer:" A Viewer has full read access to a folder. Once invited to a folder, a Viewer is able to preview, download, make comments, and generate shared links. A Viewer is not able to add tags, invite new collaborators, upload, edit, or delete items in the folder” (Paragraph 60), “In some embodiments, if the modification monitor 520 detects that the collaborator attempts to modify the item, then the read-only item protection module 536 can rename the modified version of the item as a copy, and re-download the item from the host server 400. Optionally, the content access controller 530 can mark the copy as a problem item, which can generate a graphical alert on an user interface (e.g., interface 107, FIG. 1) of the client application to call for the action performer's attention of his potential access permission violation in accordance with some embodiments” (Paragraph 80), and “Example process for files/folders with Viewer Permission…Modify…Rename local edit as a copy.  Re-download original file.  Mark copy as problem item” (Page 3 of 61/739296).  
The examiner further notes that detection of a modification of a “viewer” file (i.e. original content) results in the saving of a copy of that file (with the modification) and the re-downloading of the original unmodified file (i.e. the original content).  The combination would result in expanding Kirigin to re-download original shared content and saving modifications as a separate file within the locally stored shared folder.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Dorman’s would have allowed Pirillo’s and Kirigin’s to provide a method expanding synchronization in a cloud-based platform, as noted by Dorman (Page 1 of 61/739296).
s 6 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pirillo (YouTube video entitled “How to Organize, Store, and Share Files with YouSendit”, uploaded on 13 December 2011, available at https://www.youtube.com/watch?v=afxMZunWXgc), in view of Kirigin et al. (U.S. PGPUB 2014/0215568) as applied to claims 1-2, 5, 7-13, 16, and 18-22  above, and further in view of Kirihata et al. (U.S. PGPUB 2012/0226869).
16.	Regarding claims 6 and 17, Pirillo and Kirigin do not explicitly teach a computer program product and system comprising: 
A)  wherein the program instructions are executable to designate the first folder as the local content folder by setting a local content flag associated with the first folder.
	Kirihata, however, teaches “wherein the program instructions are executable to designate the first folder as the local content folder by setting a local content flag associated with the first folder” as “FIG. 3 is a diagram showing an example of configuration of a file attribute table stored in the meta-information 200 according to the present embodiment. The meta-information 200 includes configuration items, such as an identification number 300, a file name 301, a parent node identification number 302, a meta-information update flag 303, a file update flag 304, a deletion flag 305, bit map information 306, a size on online storage 307, and Stat information 308” (Paragraph 41) and “The meta-information update flag 303 and the file update flag 304 are flags set when the meta-information and the file data of the files are updated, and the flags are referenced in the periodical update processes. The flags indicate whether there is an update, and for example, 1 or 0 is stored. When a writing process is executed in the local cache, there is a mismatch between the data on the local cache 112 and the data on the online storage service 105. The flags are used to later reflect the mismatch caused by the update on the data in the online storage 105” (Paragraph 43).
	The examiner further notes that the secondary reference of Kirihata teaches the concept of using a “flag” in metadata (See file update flag 304) that indicates that a file has been updated (i.e. includes local content).  The combination would result in setting a flag for the folder (with contents) that has been modified by the read-only user of Kirigin.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Kirihata’s would have allowed Pirillo’s and Kirigin’s to provide a method for improving determining more efficiently if an update has occurred, as noted by Kirihata (Paragraph 43). 
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 8,516,480 issued to Epstein et al. on 20 August 2013.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., Synchronization in a Read-Only Cloud environment).
U.S. PGPUB 2013/0179947 issued to Kline et al. on 11 July 2013.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., Synchronization in a Read-Only Cloud environment).
Cairns on 14 April 2011.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., Synchronization in a Read-Only Cloud environment).
U.S. PGPUB 2014/0201145 issued to Dorman et al. on 17 July 2014.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., Synchronization in a Read-Only Cloud environment).
Manual entitled “Yousendit Enterprise Edition Administrator’s Guide”, by Yousendit, dated 12 January 2012.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., Synchronization in a Read-Only Cloud environment).
Contact Information
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

June 06, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168